Citation Nr: 1142232	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  06-25 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability characterized by dizziness and vertigo, to include as secondary to service-connected hearing loss. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to July 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This appeal was previously before the Board in February 2009, at which time service connection for dizziness and vertigo, and entitlement to a TDIU were denied.  The Veteran subsequently appealed that determination to the U.S. Court of Appeals for Veterans Claims (Court).  The Court issued an August 2010 memorandum decision which vacated the Board's denial of these issues, and returned the appeal to the Board for further adjudication in light of the Court's action.  The Board then remanded this appeal in March 2011 in order to obtain a VA examination regarding the Veteran's claim of service connection for dizziness and vertigo, to include as secondary to service-connected hearing loss.  Although the Veteran was afforded a VA examination in July 2011, the nexus opinion is not in compliance with the remand order.  The Court also vacated the Board's February 2009 denial of the Veteran's TDIU claim, and in March 2011 the Board remanded the TDIU issue finding it was inextricably intertwined.  For the reasons discussed below, the Board finds that the March 2011 remand instructions were not complied with, and another remand is necessary.  

The Veteran wrote to the Board indicating that he revoked the representative's power of attorney.  38 C.F.R. § 14.631(f)(1).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

The Veteran seeks service connection for a disability manifested by dizziness and vertigo, and entitlement to a TDIU.  

In September 1998, the Veteran filed a claim for nonservice-connected pension benefits.  To assist the Veteran with his claim, a VA examination was conducted in November 1998.  The Veteran reported complaints of hearing loss, occasional dizziness and vertigo.  The neurologic portion of the general medical examination indicated vertigo and dizziness due to labyrinthitis, but reflexes, coordination and sensory were normal.  The examiner diagnosed the Veteran as having vertigos, labyrinthitis.  

In January 2006 the Veteran again reported episodes of dizziness and vertigo.  The medical history indicated positional vertigo with no history of vestibular disorders.  Testing was conducted and revealed normal results. 

Following April and May 2006 examination, and a review of the prior testing, the examiner diagnosed the Veteran as having sensorineural hearing loss and indicated that the Veteran's subjective complaints of dizziness could not be attributed to any medical diagnosis. 

In July 2007 the Board denied the claim of entitlement to service connection for a disability characterized by dizziness and vertigo, to include as secondary to service-connected hearing loss; however, in May 2008 the Court granted a Joint Motion for Remand due to the presence of untranslated Spanish documents in the claims folder.  Subsequently, in its February 2009 denial, the Board concluded that the competent evidence of record did not reflect onset of such a current disability either during military service, or as due to or the result of the Veteran's service-connected hearing loss.  In its August 2010 memorandum decision, however, the Court found the Board's conclusion to be "an application of its own unsubstantiated medical opinion."  The Court itself found "no evidence" addressing the possibility of a nexus between the Veteran's labyrinthitis, diagnosed on VA examination in November 1998, and his service-connected bilateral hearing loss.  Nonetheless, the Court vacated the Board's decision and remanded for additional proceedings. 

Based on the Court's action, in March 2011 the Board found additional medical development was required to determine if an etiological link exists between the Veteran's service-connected bilateral hearing loss and his labyrinthitis.  See 38 C.F.R. § 3.310.  Pursuant to its duty to assist the Veteran, the Board remanded for an examination necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d). 

Pursuant to the remand, the Veteran was afforded a VA examination in July 2011.  The examiner reviewed the claims folder, and observed that November 2007 audiological results revealed mild to profound sensorineural hearing loss from 500 to 4000 hertz in the right ear, and mild to profound sensorineural hearing loss from 500 to 4000 hertz in the left ear.  The examiner observed that there was no specific evidence in the claims folder regarding the Veteran's claim for dizziness, and that a January 2006 videonystagmography (VNG) reported normal findings.  The Veteran's bilateral hearing loss was observed to be rated as 20 percent disabling.  

The Veteran reported bilateral hearing loss and recurrent unbalanced episodes, not true vertigo.  The Veteran described having taken medication for current or past treatment for his ear conditions.  He denied a history of hospitalization or surgery.  Regarding noise exposure, the Veteran indicated that he was attached to an infantry company and later to an artillery company in service.  He denied trauma to his ears.  He described his disability as affecting daily living in that he was unable to function properly secondary to episodes of imbalance.  The Veteran denied the presence of a neoplasm of the ear in the past or present.  

On physical examination of the auricle, there was no deformity.  On examination of the external canal there was no edema, scaling, or discharge.  The tympanic membranes and tympanum were negative.  There were no mastoids, discharge, or evidence of cholesteatoma.  The Veteran reported hearing loss and loss of balance secondary to ear disease.  The examiner indicated that no active ear disease was present.  There were no infections of the middle or inner ear, suppuration, effusion, or presence of aural polyps.  Concerning peripheral vestibular disorders, the Veteran reported episodes of recurrent type of imbalance.  The examiner requested a VNG.  

Pending VNG results, the diagnosis was not evident at the examination for the associated problems of dizziness or vertigo, and the examiner discussed that the ENT had explained the vertigo claim was "not true vertigo type."  Diagnosis was given of positional head nystagmus for the associated problem of imbalance.  The examiner opined that positional head nystagmus was not caused by or a result of the Veteran's service-connected hearing loss.  The rationale given was that the positional head nystagmus was secondary to labyrinthitis shown in 1998, an acute condition of the middle ear.  Etiology was considered other in comparison to the Veteran's service-connected hearing loss.  The examiner opined that bacteria or viruses could cause acute inflammation of the labyrinth in conjunction with either local or systemic infections, with the other difference as that in time and place of the apparition of the disease.  Specifically labyrinthitis was present in 1998, and the Veteran's service-connected hearing loss was present during active service, approximately 60 years earlier.  

Unfortunately, the examiner failed to explain whether the positional head nystagmus could have been worsened by the Veteran's service-connected hearing loss, even if it was not etiologically related to it.  The examiner also failed to explain whether the service-connected hearing loss worsened the Veteran's labyrinthitis.  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the Board remanded for an examination with a medical opinion, and the opinion obtained is inadequate, the Board's remand instructions have not been adequately completed.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the examiner failed to provide a complete opinion.  

Further, the examination report references that a VNG was requested, and that a diagnosis pertaining to the associated problems of dizziness or vertigo was dependant on such results.  The Board observes, however, that the VNG results and any corresponding diagnosis were not associated with the claims folder.  The VNG test results and any outstanding VA treatment records since January 2006 should be obtained and associated with the Veteran's claims folder.  See 38 C.F.R. § 3.159.  

In August 2010 the Court also vacated the Board's February 2009 denial of the Veteran's TDIU claim.  In March 2011 the Board considered this claim inextricably intertwined with the issue of service connection for dizziness and vertigo, and deferred it pending resolution of the latter claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this claim continues to be deferred pending resolution of the latter claim.  

In addition, the Board observes that in March 2006 the Veteran indicated that he has received social security disability benefits since 1998.  The corresponding social security records are not currently associated with his claims folder.  As such, the Board finds that these records should be requested and associated with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  VA treatment records pertaining to the Veteran's vertigo and dizziness problems should be obtained and associated with the claims folder, especially those since January 2006.  In particular, the VNG ordered by the VA examiner in July 2011 should be associated with the claims folder.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

2.  Obtain Social Security Administration disability benefits records and associate them with the claims folder.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

3.  Following receipt of any outstanding records, schedule the Veteran for a VA medical examination to determine the nature and etiology of any dizziness or vertigo.  All pertinent symptomatology and findings should be reported in detail, and the examiner should note in the record that the claims folder was reviewed.  

After examining the Veteran and reviewing his medical history, the examiner should state whether it is at least as likely as not that the Veteran exhibits any current disability resulting in dizziness or vertigo.  For any disability identified, the examiner should state whether it is at least as likely as not that such a disability was incurred in service.  The examiner must also state whether any current vertigo or dizziness disability is at least as likely as not caused or worsened by the Veteran's service-connected bilateral hearing loss.  Finally, regardless of whether the Veteran exhibits a current diagnosis of labyrinthitis, the examiner should state whether the labyrinthitis shown in 1998 was at least as likely as not caused or worsened by the Veteran's service-connected hearing loss.  The examiner should provide a complete rationale for all conclusions reached.  

4.  After undertaking any additional development deemed appropriate, adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



